DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
Response to Amendment
The Amendment, filed on 03/28/2022 has been entered and acknowledged by the Examiner.
Cancellation of claims 2-5, 10 and 12-15 have been entered.
Claims 21-22 have been added.
Claims 1, 6, 8-9, 11, 16, and 18-22 are pending in the instant application.

Allowable Subject Matter
Claims 1, 6, 8-9, 11, 16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claims 1 and 11, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 1 and 11, and specifically comprising the limitation of “and wherein the sliding block is clamped to the sliding rail because of a sunken structure of the two sides of the sliding rail, the sliding block is only moveable along the lengthwise direction of the sliding rail such that changing a height difference between the sliding block and the base is limited as the sliding block moves ” including the remaining limitations.
	Claims 6, 8-9, 16 and 18-22 are allowable, at least, because of their dependencies.
	
	Examiner Note: Liu (Chinese Pub. No. CN 107,037,636, English machine translation previously provided) is the closest Prior Art to the claims, Liu discloses, in figures 1-4,  a power-on carrying apparatus, configured to carry a power-on probe (22) to power on a display substrate (3) (abstract, element 3 in figure 2), the power-on carrying apparatus comprising: a base (1) comprising a first through hole (13 is in the hole in figure 2), a first fastener (13) arranged in the first through hole (fig. 2) and the first fastener pre-fixed to the base in a manner of being in interference fit with the first through hole; and a carrying mechanism (12, slider), arranged on the base (1) and capable of moving relative to a power- on contact of the display substrate (3), wherein the carrying mechanism is able to carry the power-on probe (22), and the power-on probe (22) is fixed (see figures) on the carrying mechanism (12) to be electrically connected to the display substrate (3).
Although it appears to be the case, Liu fails to disclose 1.) the first fastener pre- fixed to the base in a manner of being in interference fit with the first through hole.
Ohtani et al (WIPO Pub. No. 2015/040664, English machine translation previously provided)  teaches, at least in figure 6A,(see page 5, half way down) teaches 2.) a base (25) with a hole with a fastener (254) prefixed in the hole (as shown in the figure, the fastener is only partially screwed in and can be screwed further to fix the substrate (21) above in place. Also if it weren't pre-fixed, it would fall out). Although not mentioned by Ohtani, prefixing a fastener to a base as shown eliminates the need for finding an appropriate fastener each time the base needs to be fixed in place.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a prefixed fastener in the hole of the base of Liu, as taught by Ohtani, to eliminate the need for finding an appropriate fastener each time the base needs to be fixed in place.
Liu fails to disclose 2.) that the probe is detachably fixed on the carrying mechanism (12).
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the probe detachable since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. 
Furthermore, although it is not obvious to replace the probe of Liu with that of another inventor since each power-on device is made for a specific configuration, it would have been obvious to one of ordinary skill in the art, before the effective filing
date of the claimed invention, to make the probe of Liu detachable from the carrying mechanism of Liu, to eliminate having to replace the entire power-on device of Liu when only the probe fails.
	Liu, as modified by Ohtani, fail to teach, as currently amended “and wherein the sliding block is clamped to the sliding rail because of a sunken structure of the two sides of the sliding rail, the sliding block is only moveable along the lengthwise direction of the sliding rail such that changing a height difference between the sliding block and the base is limited as the sliding block moves.
	The sliding block of Liu, is not restricted in the vertical direction, while moving.	


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879